DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Amendments, Arguments and Remarks filed 10/19/2021.
3. Claims 1-26 are rejected and are pending in which claims 1, 8 and 15 are independent.
Priority
4. It is acknowledged that this application claims foreign priority of India Patent Application 202041018166 (filed April 28, 2020 in India), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Response to Arguments
5. Applicant's arguments filed 10/19/2021 have been fully considered. Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
6. The information disclosure statements (IDS) submitted on 02/16/2022 and 01/25/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.

Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.1. Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8 and 15, the claims recite “receive a first structured query language (SQL) query; identify a first bucket of unstructured data; identify metadata relationships specified in the first SQL query; and execute the first SQL query to generate a list of objects from the unstructured data included in the first bucket, wherein the list of objects have metadata satisfying the metadata relationships; execute a second SOL query against a temporary bucket that includes a symbolic link to the list of objects.”.
The claims recite a first structured query language (SQL) query and a second SOL query. Both are queries of structured query language (SQL), in which the first query is not described as being created for querying unstructured data as the succeeding steps “identify metadata relationships specified in the first SQL query; and execute the first SQL query to generate a list of objects from the unstructured data included in the first bucket” will imply.
Based on specification, unstructured data is solely described as being stored in object storage and is accessed by APIs to GET/PUT objects (See [0016]).
In a typical enterprise environment, the structured data is managed by a database system and is accessed by a query interface such as Structured Query Language (SQL), while the unstructured data is managed by the various applications, creating an artificial separation between the two.
Therefore, the first SQL query, without being further augmented, brokered, and extended, for applying on unstructured data seems to be ambiguous.

7.2. Claims 21-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claims 21-26, the claims recite SQL query “is an S3 application programming interface (API) call” and unstructured data residing in an “S3-compliant object storage system”. However, the specification does not seem describing the subject matters. A thorough review of the specification reveals that it does not describe S3 either, that is, the term, herby interpreted as simple storage service, simply does not appear anywhere in the specification. It is also noted that the specification describes Object Storage Service for object storage, while S3 serves internet storage.
Based on searches on Wikipedia, S3 seems to be “Amazon S3 or Amazon Simple Storage Service” which “is a service offered by Amazon Web Services (AWS) that provides object storage through a web service interface.[1][2] Amazon S3 uses the same scalable storage infrastructure that Amazon.com uses to run its global e-commerce network.[3] Amazon S3 can be employed to store any type of object, which allows for uses like storage for Internet applications, backup and recovery, disaster recovery, data archives, data lakes for analytics, and hybrid cloud storage. AWS launched Amazon S3 in the United States on March 14, 2006, [1][4] then in Europe in November 2007.[5]”.
However, there is no description about S3 service in the specification. Nor is there any description of AWS or Amazon concerning storage service in the specification. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.1. Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Choi et al.: "REAL-TIME AGGREGATION OF UNSTRUCTURED DATA INTO STRUCTURED DATA FOR SQL PROCESSING BY A RELATIONAL DATABASE ENGINE", (U.S. Patent Application Publication 20040186826 A1, filed 2003-03-21 and published 2004-09-23, hereafter "Choi").

As per claim 1, Choi teaches an apparatus comprising a processor having programmed instructions (See [0011], a computer program product comprising computer readable code to program and configure a computer system) that:
receive a first structured query language (SQL) query (See Fig. 3, and [0040], "List the names of those persons who have obtained a visa within a certain time frame, have purchased large quantities of fertilizer since those dates, have corresponded through e-mail with other individuals about bomb fabrication, and have applied for a class B (truck) drivers license."); 
identify a first bucket of unstructured data (See Fig. 3, and [0040], "… the names of those persons who have …” as listed teaches the first bucket of unstructured data);
identify metadata relationships specified in the first SQL query(See Fig. 3, and [0040], "List the names of those persons who have obtained a visa within a certain time frame, have purchased large quantities of fertilizer since those dates, have corresponded through e-mail with other individuals about bomb fabrication, and have applied for a class B (truck) drivers license." In which visa within a certain time frame, large quantities of fertilizer purchased since those dates, corresponded e-mail with other individuals about bomb fabrication and a class B (truck) drivers license applied are the data combined about the names listed that teaches the metadata relationship identified as specified); and
execute the first SQL query to generate a list of objects from the unstructured data included in the first bucket, wherein the list of objects have metadata satisfying the metadata relationships (See Fig. 3, steps 307 and 309, and [0034], The extended search broker then transfers the query to a search agent, 305, which searches the unstructured data, 307, and returns the results and the result attributes of the search, 309, aggregating the search results and the result attributes of the search, 309, aggregating the search results and result attributes in a wrapper);
execute a second SOL query against a temporary bucket that includes a symbolic link to the list of objects (See Fig. 3, steps 315 and 317, and [0035], Result attributes are assigned to the wrapper, 313, and the results attributes are entered into a nickname table that is searchable by a structured data search engine, 315. The results attributes are entered into a nickname table as a column therein. The structured data search engine then queries the nickname search table, 317, and returns the query results to the requester. Here “The results attributes are entered into a nickname table as a column therein” teaches the symbolic link.).

As per claim 5, Choi teaches the apparatus of claim 1, wherein the temporary bucket is stored as an object within the first bucket (See Fig. 3, steps 307 and 309, and [0034], The extended search broker then transfers the query to a search agent, 305, which searches the unstructured data, 307, and returns the results and the result attributes of the search, 309, aggregating the search results and the result attributes of the search, 309, aggregating the search results and result attributes, the object, in a wrapper).

As per claim 6, Choi teaches the apparatus of claim 1, wherein the first bucket is specified in the first SQL query (See Fig. 3, [0034] and [0040], the first SQL query "List the names of those persons who have obtained a visa within a certain time frame, have purchased large quantities of fertilizer since those dates, have corresponded through e-mail with other individuals about bomb fabrication, and have applied for a class B (truck) drivers licenses" specifies for retrieving and aggregating the search results and the result attributes).

As per claim 7, Choi teaches the apparatus of claim 1, wherein metadata relationships include a range corresponding to a metadata parameter (See Fig. 3, and [0040], the first SQL query "List the names of those persons who have obtained a visa within a certain time frame, have purchased large quantities of fertilizer since those dates, have corresponded through e-mail with other individuals about bomb fabrication, and have applied for a class B (truck) drivers licenses" specifies metadata relationship about the names to be retrieved and listed in which the metadata relationship “within a certain time frame” and “since those dates” corresponding to ranges of time and date, respectively.).

As per claims 8 and 12-14, the claims recite a non‐transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, causes the processor (See Choi: [0011], a computer program product comprising computer readable code to program and configure a computer system ) to perform operations comprising the steps as recited in the apparatus claims 1 and 5-7, respectively, and as rejected above under 35 U.S.C. § 102 as being anticipated by Choi.
Accordingly, claims 8 and 12-14 are rejected along the same rationale that rejected claims 1 and 5-7, respectively.

As per claims 15 and 19-20, the claims recite a computer‐implemented method comprising steps executing, by a processor, as recited in the apparatus claims 1 and 5-6, respectively, and  as rejected under 35 U.S.C. § 102 above as being anticipated by Choi.
Accordingly, claims 15 and 19-20 are rejected along the same rationale that rejected claims 1 and 5-6, respectively.

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..



9.1. Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Choi, as applied to claims 1, 8 and 15 above, and further in view of
Hertz et al.: "MACHINE LEARNING-BASED RELATIONSHIP ASSOCIATION AND RELATED DISCOVERY AND SEARCH ENGINES", (U.S. Patent Application Publication 20190354544 A1, filed 2019-05-24 and published 2019-11-21, hereafter "Hertz").

As per claim 2, Choi does not explicitly teach the apparatus of claim 1, the processor having programmed instructions that: identify a prefix specified in the first SQL query.
However, Hertz the apparatus of claim 1, the processor having programmed instructions that: identify a prefix specified in the first SQL query (See [0212]-[0214], a natural language question about unstructured data source (for example, “Drugs developed by Merck.”) is translated, via a First Order Logic (FOL) representation, to a SPARQL query, for example, 
    PNG
    media_image1.png
    111
    383
    media_image1.png
    Greyscale
).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Hertz' teaching with Choi reference because Choi is dedicated to searching (i.e., querying) unstructured data stored in a database, including converting an SQL query into a proper query for unstructured data, Hertz is dedicated to identifying and measuring entity relationships and associations, and the combined teaching would have enabled Choi to make unstructured data available for parametric querying for treating a plurality of heterogeneous and unstructured data sources even more uniformly through an SQL interface, thus removing the ambiguity of their integration.
Choi in view of Hertz further teaches:
execute the first SQL query to generate a second list of objects having an object prefix matching the specified prefix (See Hertz: [0211], the second query for the translated SPARQL queries for the first query “Drugs developed by Merck” was executed against an instance of the free version of GraphDB, a state-of-the-art triple store for storing triple data and for executing SPARQL queries.).

As per claim 3, Choi in view of Hertz teaches the apparatus of claim 1, the processor having programmed instructions that:
execute the second SQL query to generate a second list of objects to which the temporary bucket is linked (See Hertz: [0211], the second query for the translated SPARQL queries for the first query “Drugs developed by Merck” was executed against an instance of the free version of GraphDB, a state-of-the-art triple store for storing triple data and for executing SPARQL queries.).

As per claim 4, Choi in view of Hertz teaches the apparatus of claim 1, the processor having programmed instructions that create the temporary bucket based upon a third SQL query specifying the metadata relationships (See Hertz: [0211] and [0214],  “Drugs developed by Merck” was executed against an instance of the free version of GraphDB to retrieve the drugs based on the metadata, “by Merk” which is a data about and related to the drugs, i.e. the metadata relationship.).

As per claims 9-11, the claims recite a non‐transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, causes the processor (See Choi: [0011], a computer program product comprising computer readable code to program and configure a computer system ) to perform operations comprising the steps as recited in the apparatus claims 2-4, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Choi in view of Hertz.
Accordingly, claims 9-11 are rejected along the same rationale that rejected claims 2-4, respectively.

As per claims 16-18, the claims recite a computer‐implemented method comprising steps executing, by a processor, as recited in the apparatus claims 2-4, respectively, and  as rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of Hertz.
Accordingly, claims 16-18 are rejected along the same rationale that rejected claims 2-4, respectively.

9.2. Claims 21-26 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Choi, as applied to claims 1, 8 and 15 above, and further in view of
ASSS-USER: “Amazon Simple Storage Service User Guide”, API Version 2006-03-01 (hereafter “ASSS-User”).

As per claim 21, Choi does not explicitly teach the apparatus of claim 1, wherein the first structured query language (SQL) query is an S3 application programming interface (API) call.
However, ASSS-User teaches the apparatus of claim 1, wherein the first structured query language (SQL) query is an S3 application programming interface (API) call (See Page 836, You can enable or disable server access logging by using the Amazon S3 console, Amazon S3 API, the AWS Command Line Interface (AWS CLI), or AWS SDKs.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine ASSS-User’s teaching with Choi reference because Choi is dedicated to searching (i.e., querying) unstructured data stored in a database, including converting an SQL query into a proper query for unstructured data, ASSS-User is dedicated Amazon Simple Storage Service (Amazon S3) is storage for the Internet and the combined teaching would have enabled Choi to use the Amazon S3 platform to store and access any amount of data, at any time, from anywhere on the web in a highly scalable reliable, fast, and inexpensive fashion. 

As per claim 22, Choi in view of ASSS-User teaches the apparatus of claim 1, wherein the first bucket of unstructured data resides in an S3‐compliant object storage system (See Choi: Fig. 3, steps 307 and 309, and [0034], The extended search broker then transfers the query to a search agent, 305, which searches the unstructured data, 307, and returns the results and the result attributes of the search, 309, aggregating the search results and the result attributes of the search, 309, aggregating the search results and result attributes in a wrapper; and ASSS-User: Page 64, use the Amazon S3 console to edit metadata of existing S3 objects. Some metadata is set by Amazon S3 when you upload the object.).

As per claims 23-24, the claims recite a non‐transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, causes the processor (See Choi: [0011], a computer program product comprising computer readable code to program and configure a computer system ) to perform operations comprising the steps as recited in the apparatus claims 21-22, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Choi in view of ASSS-User.
Accordingly, claims 23-24 are rejected along the same rationale that rejected claims 21-22, respectively.

As per claims 25-26, the claims recite a computer‐implemented method comprising steps executing, by a processor, as recited in the apparatus claims 21-22, respectively, and  as rejected under 35 U.S.C. § 103 as being unpatentable over Choi in view of ASSS-User.
Accordingly, claims 25-26 are rejected along the same rationale that rejected claims 21-22, respectively.
References
10.1. The prior art made of record
B. U.S. Patent Application Publication US-20040186826-A1.
C. U.S. Patent Application Publication US-20190354544-A1.
W. ASSS-User: “Amazon Simple Storage Service User Guide”, API Version 2006-03-01 (hereafter “ASSS-User”).
10.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
A. U.S. Patent Application Publication US-20140279838-A1.
D. U.S. Patent Application Publication US-20180349463-A1.
E. U.S. Patent Application Publication US-20060047636-A1.
U. “Oracle® SQL Developer User's Guide”, Primary Author: Chuck Murray, Release 1.5 E12152-08 July 2014, hereafter “SDUser”.
V. ”Oracle® Multimedia User's Guide”, 12c Release 1 (12.1), E17697-09 July 2014”, (Primary Author: Sue Pelski, Release 1.5 E12152-08 July 2014, hereafter “MMUser”.
Conclusions
11.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
11.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 30, 2022